DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 6, 8-10, 13, 15-17, 20 and 22-27 are allowed.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears in the attached Examiner’s Amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in a telephone interview with Jose M. NUNEZ (Reg. No.: 59,979) on 15 June 2022.

The application has been amended as follows: please amend claims as per the attached Examiner’s Amendment.

Reason for Allowance
The following is an examiner's statement for reasons for allowance:

Claims 1-3, 6, 8-10, 13, 15-17, 20 and 22-27 are allowable over the prior art of record.

The reasons for allowance of Claim 1 is that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as: “receive a log message collected from a monitored remote device, the log message comprising a timestamp, a metric name, a metric value corresponding to the metric name, a first field name, and a first field value corresponding to the first field name;
based on a translation statement, associate the received log message with a metrics data point comprising the timestamp, the metric name, the metric value, the first field name, and the first field value, wherein the first field name and the first field value form a key-value pair;
determine identifying metadata for identifying a time series from a plurality of time series, the identifying metadata comprising the key-value pair, wherein metrics data points for the metric name with different identifying metadata are stored in different time series;
identify a particular time series, from the plurality of time series, that corresponds to the metric name and the identifying metadata; and 
store the metrics data point associated with the received log message in the identified particular time series based on the metric name and the identifying metadata”, and equivalently in independent claims 8 and 15.

Dependent claims 2-3, 6, 9-10, 13, 16-17, 20 and 22-27 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:00PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. W./
Examiner, AU 2168
15 June 2022

/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        June 16, 2022